DETAILED ACTION
Claims 1-12 are pending as submitted on 02/28/19,
claims 1-6 being withdrawn.

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-12 in the reply filed on March 23, 2021 is acknowledged.  The traversal is on the ground(s) that searching multiple groups would not constitute undue burden.  This is not found persuasive because as noted, the distinct inventions would necessitate unique search strategies, wherein art applicable to one invention may not be applicable to another.  The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the and wherein at least indirectly following…” in claim 12 is also unclear.  There are also a number of terms without proper antecedent basis in the claims, such as: “the joined lens” (claim 7), “the movement of the frame element”, “the housing joined in the receiver by using a reference point system” and “the housing of the reference point system” (claim 9), “the base plate” and “the reference point system” and “the stop elements” (claim 11).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 10 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., US 2005/0225991.
Enoki teaches a basic method for assembling a lighting device, comprising receiving a lens (1) in a lens holder (220) and a lens housing (2) in a housing holder (210), and moving the parts together for joining (throughout, e.g. abstract, [FIGS. 3-6]).  The lens is pre-centered via an aligning jig (216) comprising multiple driven, slidable abutting positioning elements (217) which are inherently mounted on another element (i.e. a frame) and equivalent to spring-biased abutting slides and which align and fix the lens therebetween [FIG. 4] prior to their removal and a joining process effected between lens/housing [FIG. 6C].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 2005/0225991 in view of Mizuno et al., US 2002/0034921.
With regard to claim 8, the teachings of Yamazaki have been detailed above, and while it is unclear whether this reference discloses aligning one or more of the workpieces using a multiple reference point system, as these parts are aligned in two axes (i.e., along the horizontal plane), alignment based on at least two reference points 
With regard to claim 9, while Yamazaki does not expressly disclose movement of a frame element such that stop elements rest against the housing, this reference features numerous examples of stop elements resting against elements and in alignment with them (217, 214, etc), and as noted above with respect to Mizuno, moveable frame elements with various aligning features & reference marks were also well-known aligning means, and would have been an obvious alternative aligning means for one of ordinary skill to use, in order to relatively position any two or more of the prior art elements in spaced alignment via known abutting adjustable positioners/frames with predictable success.
With regard to claim 11, while the intended scope of this claim is unclear, the prior art teaches numerous actuating elements which automatically move objects into contact/alignment, wherein it would have been obvious to align any of the aforementioned elements into a desired positional relationship via translation by conventional actuators with predictable success.


Examiner also notes US 2005/0284851 as relevant prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745